Lundberg Stratton, J.,
concurring in part and dissenting in part. I concur with the majority’s conclusion that the attorney’s signature on the complaint was sufficient to vest jurisdiction in a county board of revision. However, I respectfully dissent from the determination that amended R.C. 5715.19, as applied to a refiled complaint challenging tax valuations for years prior to the effective date of the bill, is unconstitutional.
Because of Sharon Village Ltd. v. Licking Cty. Bd. of Revision (1997), 78 Ohio St.3d 479, 678 N.E.2d 932, and its progeny, many taxpayers who filed otherwise meritorious complaints within the triennium were foreclosed from the opportunity to challenge a tax valuation. Until Sharon Village, the accepted practice permitted corporate officers or agents to file on behalf of their corporation or agency. Consequently, the General Assembly enacted curative legislation that provided for a specific exception that would apply beginning with tax year 1996 and thereafter to afford those taxpayers the opportunity to cure the defect that resulted in dismissal of their original complaint. See Ohio Laws, Part III, 5378. *318R.C. 5715.19 was intended, and does, provide a remedy for those taxpayers whose complaint was dismissed merely because of a very specific jurisdictional defect. Therefore, R.C. 5715.19 is curative in nature. It affects the procedure by which a taxpayer’s rights are recognized, protected, and enforced. See Weil v. Taxicabs of Cincinnati, Inc. (1942), 139 Ohio St. 198, 205, 22 O.O. 205, 208, 39 N.E.2d 148, 151.
I do not agree with the majority that the statute creates a new right to file successive complaints in the same triennium under certain circumstances. I believe it is more accurate to state that the statute allows the taxpayer whose initial complaint was defective to refile a proper and complete complaint within the triennium and to correct a mistake so that an already existing right is not lost. This is not substantive, but rather remedial.
Nor do I believe that application of R.C. 5715.19 creates a burden on defending parties. The majority reasons that Sub.H.B. No. 694 imposes a new burden on parties who had opposed the initial, now-dismissed complaint on the merits to once again defend the value determined by the auditor. If the initial valuation complaint was dismissed at the inception for lack of jurisdiction, it is quite likely that the parties did not reach the merits of the case. Even so, I do not consider a “reasonable expectation of finality” of.litigation to be a vested substantive right sufficient to strike down an otherwise valid constitutional enactment. We should weigh that expectation against the rights of those who followed established and accepted practices yet were stripped of the right to challenge an auditor’s tax valuation by our interpretation in Sharon Village. They also have an expectation to have their case considered on the merits. Therefore, I must respectfully dissent.
Bashein & Bashein Co., L.P.A., and W. Craig Bashein; Paul W. Flowers Co., L.P.A., and Paul W. Flowers, for petitioners.
Shumaker, Loop & Kendrick, LLP, and William H. Heywood III, for respondent.
Calhoun, Kademenos & Heichel Co., L.P.A., and Janet L. Phillips, in support of petitioners for amicus curiae, Ohio Academy of Trial Lawyers.